Title: To George Washington from Major General Nathanael Greene, 3 May 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town 3rd May 1780.
          
          Being again destitute of Money, and the Expresses (who are in the same situation) having a considerable sum due to them, I am under the necessity of asking for another Warrant on the Military Chest for fifteen or twenty thousand Dollars: if this can be granted, the public service will be benefited, and I much obliged. With great Respect, I am Your Excellency’s Most Obedient & Hume Servt
          
            Nath. Greene Q.M.G.
          
        